Citation Nr: 1731906	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  14-00 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and friend, M.F.




ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from November 1, 1972, to December 27, 1972.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from April 2015 and May 2016 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and his friend provided testimony at a December 2015 videoconference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.

In June 2016, the Board denied the bilateral hearing loss and tinnitus claims.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2017, the Court granted a Joint Motion for Remand (Joint Motion).  In the January 2017 Order, the Court vacated and remanded the portion of the Board's June 2016 decision which had denied the hearing loss and tinnitus claims for compliance with instructions provided in the Joint Motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his current hearing loss and tinnitus are related to active service.  Specifically, he avers that he was exposed to the noise of various weapons, including M-14 rifles, 45 caliber pistols, 3.5 rocket launchers, and M-60 machine guns.  In this case, exposure to loud noise is questionable, as the Veteran was only in active service for less than two months, and he has stated that, during most of that period, he went to sick call on an almost daily basis.  However, the Board has assumed that exposure to loud noise occurred in its analysis of the appeal.  

At the August 1972 enlistment examination, an audiogram revealed puretone thresholds of 20, 25, 25, and 20 decibels in the right ear, and 20, 20, 25, and 25 decibels in the left ear at the test frequencies of 500, 1000, 2000, and 4000 Hz, respectively.  No additional audiograms were conducted during active service.  

Following separation from service, in November 2014, an audiogram was conducted and revealed mild to moderately severe sensorineural hearing loss from 1000 to 8000 Hz in the right ear, and mild to severe sensorineural hearing loss from 1500 to 8000 Hz in the left ear.  The specific audiogram results are not included in the treatment records.

The Veteran was afforded a VA audiological examination in March 2015.  However, he either could or would not provide valid and reliable hearing test results, although the thresholds obtained indicated moderate impaired range in the left and right ears, while puretone averages indicated hearing was 30 to 50 decibels poorer than spondee thresholds.  The VA examiner noted that such differences in spondee thresholds and puretone averages are consistent with a non-organic component to hearing status.

Based on the foregoing, in a June 2016 decision, the Board denied the hearing loss claim as there was no medical evidence of record that demonstrated a current hearing loss disability under VA regulations.  However, in the January 2017 Joint Motion, the parties agreed that a clarifying opinion or new VA examination is necessary to either provide audiological testing results or, if such results are found to be invalid or unreliable, provide an explanation for why the audiological testing results are invalid or unreliable. 

Next, with regard to the tinnitus claim, the March 2015 VA audiological examiner provided an addendum report in April 2015 which stated that the Veteran's tinnitus was not related to active service.  The examiner reasoned that hearing was normal at the time of enlistment, that he did not finish boot camp training and had no specific complaints of acoustic trauma, and that multiple post-service treatment notes did not mention any complaints of tinnitus until 40 years after service separation.  The Board relied upon this opinion, in part, in denying the tinnitus claim in the June 2016 decision.

However, the January 2017 Joint Motion states that the April 2015 VA addendum opinion was inadequate because part of the examiner's rationale was that the Veteran had no specific complaints of acoustic trauma, when the Board assumed the occurrence of in-service acoustic trauma as part of its analysis in the June 2016 decision.  Therefore, the parties to the Joint Motion found that a new VA opinion with regard to the tinnitus claim is necessary.  

Finally, the RO denied service connection for PTSD in a May 2016 rating decision.  The Veteran filed a timely notice of disagreement (NOD), and, ultimately, a timely substantive appeal as to that issue.  On his December 2016 VA Form 9, the Veteran requested a videoconference hearing before the Board at the RO regarding the issue of entitlement to service connection for PTSD.  Since Board hearings are scheduled by the RO (see 38 C.F.R. § 20.704(a)), the Board is remanding the case for that purpose, in order to satisfy procedural due process. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion (to include an examination, if deemed necessary by the examiner) from the March 2015 VA examiner, if available, or, if not, afford the Veteran an opportunity to attend a VA examination with an appropriate specialist addressing the causation or etiology of the Veteran's bilateral hearing loss and tinnitus.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a rationale for any opinion expressed should be provided.  The claims file must be made available to the examiner for review of the history in conjunction with the examination, and the examination report should reflect that such review was accomplished.

The examiner should offer the following opinion:  Is it at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's current bilateral hearing loss and/or tinnitus were incurred during or caused by active service?  The examiner should assume that the Veteran was exposed to loud noise during active service in providing his or her opinion. 

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  When the development requested above has been completed, the issues of entitlement to service connection for bilateral hearing loss and tinnitus should again be reviewed by the RO on the basis of the additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

3.  Schedule the Veteran for a videoconference hearing at the Houston RO regarding the issue of entitlement to service connection for posttraumatic stress disorder.  He and his attorney must be afforded adequate notice of the date and location of his hearing.
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

